UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-6726



KARIM ABDUL AKBAR,

                                               Plaintiff - Appellant,

             versus


DIRECTOR OF NORTH CAROLINA PRISONS, and
Institution   Employees  at   those  prisons;
CHARLES HILL, Superintendent at Odom Prison,

                                              Defendants - Appellees,

             and


GARY T. DIXON, Manager, Institution Command;
GENE BARBER, Correctional Officer; NURSE
DAVIS, Nurse at Central Prison; NURSE JOYNER,
Nurse at Odom Prison; NURSE PERKINSON, Nurse
at Odom Prison; NURSE THOMPSON, Head Nurse at
Odom Prison,

                                                             Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-98-361-5-F)


Submitted:    October 18, 2002            Decided:     November 13, 2002


Before WIDENER, WILKINS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Karim Abdul Akbar, Appellant Pro Se.      John Payne Scherer, II,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Karim Abdul Akbar appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.*   Akbar v. Director of North Carolina Prisons, No.

CA-98-361-5-F (E.D.N.C. filed Mar. 27, 2002; entered Mar. 28,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED



     *
       We decline to address Akbar’s claim under the Religious Land
Use and Institutionalized Persons Act of 2000, Pub. L. No. 106-274,
114 Stat. 803, because this claim was not properly presented to the
district court and Akbar has not averred, much less demonstrated,
that plain error or a miscarriage of justice will result from the
failure to review it. See Muth v. United States, 1 F.3d 246, 250
(4th Cir. 1993).


                                 2